Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry appliance of independent claim 1 comprising, inter alia, a removable basket selectively coupled to a drum and operable between a raised position and a lowered position within an interior of the drum, wherein the removable basket includes a first arcuate body; a second arcuate body coupled with the first arcuate body, wherein the second arcuate body is rotatable about a rotational axis of the removable basket between a nested position in which the second arcuate body overlaps the first arcuate body for insertion into the drum and an expanded position in which the first arcuate body and the second arcuate body form a substantially continuous sidewall to hold laundry; and a second agitator coupled to the first and second arcuate bodies, wherein the second agitator defines a chamber to receive the first agitator when the removable basket is in the lowered position.  Such configuration provides numerous advantages not contemplated by the prior art, such as the nested position providing a smaller profile for insertion into the drum and allowing user access to the drum when basket is inserted, as well as the expanded position forming a continuous sidewall to hold laundry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711